Citation Nr: 0505760	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969, including service as an infantryman in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant testified before the 
undersigned Judge by videoconference at the RO in May 2004. 


FINDINGS OF FACT

1.  The veteran died in September 2001; his death certificate 
lists the immediate cause of death as hepatocellular 
carcinoma.  

2.  At the time of his death, the veteran was service-
connected at 30 percent for schizoaffective disorder.  

3.  The veteran had the hepatitis C virus (HCV) at the time 
of his death.

4.  The medical evidence of record relates that the veteran's 
HCV was the cause of his hepatocellular carcinoma. 

5.  The medical evidence demonstrates that the veteran 
acquired cirrhosis and then chronic HCV by illicit drug use. 
6.  The medical evidence is in equipoise that the veteran's 
drug use was related to his service-connected schizophrenia.  

7.  The medical evidence is in equipoise that there is a 
relationship between the cause of the veteran's death and his 
service-connected schizophrenia.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II. Service Connection Cause of Death

The issue on appeal is entitlement to service connection for 
the cause of death. 
The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service medical records demonstrate that the veteran had 
extensive treatment for his mental condition.  He was 
discharged as having schizophrenia reaction of paranoid type 
and was service-connected for this disorder and malaria in 
January 1970.  

The veteran died in September 2001.  At the time of his 
death, the veteran was service-connected for schizophrenia 
disorder, 30 percent disabling.  The certificate of death 
lists the immediate cause of death as hepatocellular 
carcinoma.  

The appellant asserted in her personal hearing that the 
veteran's HCV caused or contributed to his death and that the 
veteran's HCV was acquired as a result of illicit drug use in 
service.  The Board finds that appellant's assertions are 
supported by the medical evidence.  

Medical evidence of record shows a medical opinion from Dr. 
Woliver dated in June 2003 indicating that he believed that 
the veteran's HCV caused his hepatocellular carcinoma.  A 
June 1997 VA medical record noted that the examiner felt that 
the veteran's HCV was related to illicit drug use in service.  
However, the examiner did not state whether such drug use was 
related to the veteran's schizophrenia condition in service.  

Upon review, the medical evidence clearly shows that the 
veteran's death was related to his HCV.  The medical evidence 
also tends to show that the veteran acquired HCV as a result 
of illicit drug use.  

The Board notes that service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service, but no compensation shall 
be paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  An injury 
or disease incurred during active service shall not be deemed 
to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  

Applying the law, the veteran's death as a result of 
acquiring HCV by abusing drugs would normally bar appellant's 
claim for service connection cause of death.  However, 
appellant is asserting that the veteran's drug use was the 
veteran's attempt at self-medicating his service-connected 
schizophrenia condition.  If the evidence shows that the 
veteran's drug abuse was due to his service-connected 
schizophrenia condition, his acquiring HCV resulting in his 
death would then be ultimately caused by his service-
connected schizophrenia condition.  In other words, if the 
evidence demonstrates that the veteran's drug abuse was 
related to his service-connected schizophrenia, appellant's 
claim for service connection for the cause of death would be 
granted.  

A written VA medical opinion dated in August 2003 indicated 
that the veteran's schizophrenia may well have had its 
diagnostic origin in his original presentation in Vietnam as 
both combat-related acute PTSD and substance (abuse) related 
psychotic symptoms. The physician further stated that a 
reasonable case could be made that the veteran's ultimate 
cause of death had its causative origin in the nature of his 
combat service in Vietnam.  The Board notes that when the 
August 2003 physician discussed an opinion, he indicated it 
in terms of "may well have had" and "a reasonable case 
could be made."  The terms used by the physician only shows 
possible causes of the veteran's drug abuse and are 
therefore, speculative in nature.  As his opinions are 
speculative in nature, the August 2003 medical opinion is not 
competent evidence.  

Without a competent medical opinion, the Board sought a 
medical specialist's opinion in October 2004 to determine 
whether the veteran's drug use was related to his 
schizophrenia condition.  Two reports were prepared by two 
different medical doctors each dated in November 2004.  The 
report performed by the Clinical Manager of Substance Abuse, 
Dr. L., was not definitive in providing an opinion to the 
question.  Nevertheless, Dr. L. did state that it is likely 
that the veteran's drug use and his schizophrenic condition 
were somewhat inter-related as the scientific literature 
shows a much higher prevalence of substance abuse disorders 
in patients with severe and persistent mental illnesses like 
schizophrenia.  

In a separate opinion, Dr. O. stated that the veteran's HCV 
infection was indeed the result of illicit drug use.  He 
further stated that although many patients without 
schizophrenia use illicit drugs, it is a well established 
epidemiological fact that substance abuse occurs with much 
higher frequency in patients with schizophrenia and other 
chronic mental health disorder.  Therefore, Dr. O. found that 
it is at least as likely as not that the veteran's drug use 
was related to his schizophrenia.  

The Board finds the November 2004 medical opinions to be 
competent medical evidence as they were based upon a review 
of the veteran's claims file and supported by the record and 
the physicians explained the medical basis for the rationale.  

Here, the preponderance of the evidence supports the 
appellant's claim that the veteran's drug abuse was caused by 
his service-connected schizophrenia condition.  For the 
appellant to be successful in her claim, the appellant only 
needs to show that it is at least as likely as not that his 
schizophrenia condition ultimately caused him to have 
hepatocellular carcinoma, which caused his death.  
38 U.S.C.A. § 5107 (West 2002).  Here, this standard is met.

Under careful consideration of the facts in this case, the 
Board finds that the benefit of the doubt is resolved in 
favor of the appellant.  The medical evidence shows that the 
veteran's HCV was the cause of his hepatocellular carcinoma.  
The medical evidence demonstrates that the veteran acquired 
cirrhosis and then chronic HCV by illicit drug use.  The 
medical evidence is in equipoise that the veteran's drug use 
was related to his service-connected schizophrenia.  The 
medical evidence is in equipoise that there is a relationship 
between the cause of the veteran's death and his service-
connected schizophrenia.  See Masors, supra; Wilson, supra; 
Gilbert, supra;  See also 38 C.F.R. § 3.312(c)(3) 2004).  
Accordingly, service connection for cause of death is 
warranted.  


ORDER

Entitlement to service connection for cause of death is 
warranted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


